Exhibit 10.113

      (GRAPHICS) [d78803d7880300.gif]   DIODES Shanghai Company Limited
18#, San Zhuang Road, Song Jiang Export Processing Zone, Song Jiang, Shanghai,
China
Tel: (0086-21)57647888 Fax: (0086-21)57640431 Zip Code: 201612

Power Facility Expansion Construction Contract
Contract No : DSH-121510-01
Project No : DCH0121007215
     Issuer: Shanghai Kai Hong Technology Electronic Co., Ltd. (herein after
“Party A”)
     and
     Contractor: Shanghai Yuan Howe Electronic Co., Ltd. (hereinafter “Party B”)
     WHEREAS, regarding the matter that the capacity of the high and low voltage
equipment (the “Equipment”) for Party A shall be 3200 KVA at the initial stage,
both parties has already signed a Construction Project Contract on December 31,
2009 and completed the construction during the year 2010; and
     THEREFORE, in accordance with the spirit of the Law on the Economic
Contract of the People’s Republic of China and the Regulations on the Contract
of Construction and Installation Project, as well as Section 3 of the Power
Facility Construction Application Agreement, dated 29 October 2009, regarding
the matter that the final capacity of the Equipment shall reach 6200 KVA and
various specific conditions of the Construction (defined below), both parties,
through friendly consultation, jointly agree to the following terms of this
Power Facility Expansion Construction Project Contract (the “Contract”):
Article 1 General Condition of the Construction

         
1.1
 
The name of the Construction:
  The 3000 KVA Expansion Construction for the Electric Power of the High and Low
Voltage Power Distribution House (the “Construction”).
 
       
 
 
Premise of the Construction:
  Ground floor, Building #2, Diodes Shanghai Company Limited.
 
       
 
  Scope of the Construction:  
Expansion application with the in-charge Power Supply Bureau, design,
manufacture and installation of the high and low voltage power distribution
cabinet, expansion construction of the power supply house and the examination
and acceptance with the Power Supply Bureau.
 
       
 
  Form of Contract:   Party B represents Party A.
 
       
1.2
  Commencement Date of the Construction:  
Party B shall commence the work upon the receipt of the advance payment paid by
Party A.
 
       
 
  Completion Date of the Construction:  
The Construction shall be completed by Party B within 30 days after the receipt
of the advance payment paid by Party A (i.e., Commencement Date).
 
       
 
  Duration of the Construction (in calendar day): 30 days

Page 1 of 4



--------------------------------------------------------------------------------



 



      (GRAPHICS) [d78803d7880300.gif]   DIODES Shanghai Company Limited
18#, San Zhuang Road, Song Jiang Export Processing Zone, Song Jiang, Shanghai,
China
Tel: (0086-21)57647888 Fax: (0086-21)57640431 Zip Code: 201612

         
1.3
 
The total amount of the Contact:
  RMB 1,920,653.

1.4  
Party A specific requests and Party B agrees to commission Shanghai Nan-Hua
Lan-Lin Shi-Yeh Company Limited (the “Subcontractor”) to sign the Construction
Agreement and purchase orders with Party B, to employ the Subcontractor as the
company for the Construction, and to have the Subcontractor provide the
necessary Construction equipment in satisfaction of Party A’s demand.

Article 2 the Blueprint

2.1  
The delivery date of the blueprint: The blueprint for the Construction shall be
delivered to Party A on 25 December 2010.

Article 3 Representative of Party A

3.1  
The name and title (Position) of the Representative of Party A: Mr. Liu Jen Min
(Facility Manager of Party A).

3.2  
Authority Conferred to Party A’s Representative by Party A: Construction
supervision, equipment installation, quality examination and provision of the
overall design requirement for the Construction.

3.3  
Personnel appointed by the Representative of Party A: Mr. He Wenquan and
Ms. Qian huiping shall be in charge of the Construction.

Article 4: The Name and Title (Position) of the on-site Construction
Representative of Party B: To be determined by Party B.
Article 5: Progress of the Construction

5.1  
Timeline to provide Construction design (or Construction plan) and the progress
plan: The day after Party B has received the advance payment from Party A.

5.2  
Party B shall be fully responsible to work on and manage the entire Party A’s
electricity usage application procedure and guarantee to complete the full
electricity usage application procedure in accordance with the demand of the
Power Supply Bureau.

Article 6: Examination and Acceptance: The Construction shall be examined and
accepted in accordance with the standard of the Power Supply Bureau.
Article 7: Advance Payment of the Construction and the Payment of the
Construction Funds
7.1 Total Advance Payment: Party A shall pay Party B RMB 415,326 as the
Construction fund for external line upon the execution of this Contract.
7.2 Amount and Payment of the Construction Funds: Party A shall pay Party B RMB
1,505,327 after the Construction is duly examined and accepted and the
electricity power can be transmitted.

Page 2 of 4



--------------------------------------------------------------------------------



 



      (GRAPHICS) [d78803d7880300.gif]   DIODES Shanghai Company Limited
18#, San Zhuang Road, Song Jiang Export Processing Zone, Song Jiang, Shanghai,
China
Tel: (0086-21)57647888 Fax: (0086-21)57640431 Zip Code: 201612

Article 8: Materials and Equipment to be Purchased : please see a schedule
appended hereto.
Article 9: Confirmation on the Materials and Equipment
Party A shall be responsible to confirm that the specifications and qualities of
the materials and equipment purchased are in line with the requirements.
Article 10: Completion, Examination and Acceptance of the Construction

10.1  
Time to Provide the Examination Materials for the Construction Completion: The
Construction Quality Report shall be provided upon the Construction completion
and prior to the electricity power is supplied by Power Supply Bureau.

Article 11: Guarantee

11.1  
Scope of the Guarantee: High and low power distribution cabinets, transformers.
  11.2  
Guarantee Period: 1 year. A one-year guarantee on the quality of the
Construction.

Article 12: Dispute

12.1  
Dispute Resolution: Both parties agree to interpret this Contract according to
the laws of China. Any dispute arising from this Contract or matters related to
this Contract shall be resolved according to laws of China. Any dispute arising
from the implementation of this Contract shall be resolved through consultation.
If consultation fails, the dispute should be resolved through the arbitration of
the China Council for the Promotion of International Trade in Beijing, China
(the “Arbitration Commission”) using its arbitration rules. The Arbitration
Commission should compose of no more than three (3) arbitrators and include at
least one arbiter of foreign nationality, with both Chinese and English
languages being permitted at the arbitration hearings.

Article 13: Breach of Contract

13.1  
Treatment for Breach of Contract: If the Construction is not timely completed in
accordance with the timeframe set out in this Contract, a penalty compensation
for breach of Contract (the “Penalty”) shall be determined based on the
negotiation among Party A, Party B and the Subcontractor.

13.2  
The Amount of Penalty: 0.1% of the Contract amount as Penalty to be paid to
Party A for each calendar day of delay.

Article 14: Subcontractor: Except as otherwise provided under the law or
otherwise agreed by both parties, Party B shall not be responsible or accept any
responsibility with respect to problems or disputes arising out of, or in
connection with, the cost of the Construction, the Construction progress, the
Construction equipment supply and power supply progress with Party A’s
designated subcontractor, Shanghai Nan-Hua Lan-Lin Shi-Yeh Company Limited, in
this Contract.
Article 15: Independent: Nothing contained in this Contract shall be construed
to constitute both parties as

Page 3 of 4



--------------------------------------------------------------------------------



 



      (GRAPHICS) [d78803d7880300.gif]   DIODES Shanghai Company Limited
18#, San Zhuang Road, Song Jiang Export Processing Zone, Song Jiang, Shanghai,
China
Tel: (0086-21)57647888 Fax: (0086-21)57640431 Zip Code: 201612

partners, joint venturers, co-owners or otherwise as participants in a joint or
common undertaking.
Article 16: Effective Date of the Contract: This Contract shall come into effect
upon it is duly signed and stamped by both parties.
Articles 17: Copies of the Contract: This Contract is signed in 2 copies, and
each party holds 1 copy.
Article 18 Contract Language: This Contract is written in Chinese and English,
but only the English version of the Contract is valid and legally enforceable
except as otherwise prohibited under the law.

     
Party A ( Signature/Stamp ):
  Party B ( Signature/Stamp ):
 
   
No. 1, Lane 18, SanZhuang Road,
  No. 8, Lane 18, SanZhuang Road,
Songjiang Export Zone, Shanghai
  Songjiang Export Zone, Shanghai
People’s Republic of China
  People’s Republic of China
 
   
Date:
  Date:
 
   
Agreement Effective Date:
  Place:

Page 4 of 4